No. 02-513

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2003 MT 204N


STATE OF MONTANA,

              Plaintiff and Respondent,

         v.

CASSIDY JESUS WOOD,

              Defendant and Appellant.



APPEAL FROM:         District Court of the Twenty-First Judicial District,
                     In and for the County of Ravalli, Cause No. DC-01-154,
                     The Honorable Jeffrey H. Langton, Judge presiding.


COUNSEL OF RECORD:

              For Appellant:

                     Larry D. Mansch, Mansch & McLaverty, PLLP, Hamilton, Montana

              For Respondent:

                     Hon. Mike McGrath, Attorney General; Mark Mattioli,
                     Assistant Attorney General, Helena, Montana

                     George Corn, Ravalli County Attorney, Hamilton, Montana


                                                        Submitted on Briefs: April 10, 2003

                                                                   Decided: August 12, 2003
Filed:


                     __________________________________________
                                       Clerk
Justice Jim Regnier delivered the Opinion of the Court.

¶1       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent but shall be filed as

a public document with the Clerk of the Supreme Court and shall be reported by case title,

Supreme Court cause number, and result to the State Reporter Publishing Company and to

West Group in the quarterly table of noncitable cases issued by this Court.

¶2       On October 10, 2001, the State filed an information charging the Defendant, Cassidy

Wood, with conspiracy, attempted criminal possession with intent to distribute, and

operation of an unlawful clandestine laboratory. Wood pled not guilty and sought to

suppress the evidence obtained against him in separate searches. The Twenty-First Judicial

District Court, Ravalli County, denied Wood’s motion to suppress and the case proceeded

to a jury trial. Wood moved for a directed verdict on all three counts at the close of the

State’s case-in-chief. The District Court denied Wood’s motion and the jury subsequently

found Wood guilty on all three charges. On appeal, Wood challenges the District Court’s

denial of his motion to suppress and his motion for a directed verdict on counts two and

three.

¶3       Rule 23(a)(4), M.R.App.P., requires that an appellant present a concise, cohesive

argument which “contain[s] the contentions of the appellant with respect to the issues

presented, and the reasons therefor, with citations to the authorities, statutes and pages of the

record relied on.” Wood’s brief contains conclusory allegations of reversible error with no

citations to the record in support of his position. This Court has repeatedly held that we will


                                               2
not consider unsupported issues or arguments. In re Custody of Krause, 2001 MT 37, ¶ 32,

304 Mont. 202, ¶ 32, 19 P.3d 811, ¶ 32. Similarly, this Court is under no obligation to locate

authorities or formulate arguments for a party in support of positions taken on appeal. In re

B.P., 2001 MT 219, ¶ 41, 306 Mont. 430, ¶ 41, 35 P.3d 291, ¶ 41. Failure to comply with

Rule 23(a)(4), M.R.App.P., is fatal to an appeal. State v. Blackcrow, 1999 MT 44, ¶ 33, 293

Mont. 374, ¶ 33, 975 P.2d 1253, ¶ 33.

¶4     A district court’s decision is presumed correct and it is the appellant who bears the

burden of establishing error by that court. Matter of M.J.W., 1998 MT 142, ¶ 18, 289 Mont.

232, ¶ 18, 961 P.2d 105, ¶ 18. Wood simply has not met his burden in this regard.

Accordingly, we hereby dismiss Wood’s appeal for failing to comply with the Montana

Rules of Appellate Procedure and affirm the decision of the District Court.



                                                         /S/ JIM REGNIER


We Concur:


/S/ JAMES C. NELSON
/S/ PATRICIA COTTER
/S/ W. WILLIAM LEAPHART
/S/ JIM RICE




                                              3